DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4, 10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueyama et al. US 2013/0256971 (hereinafter “Ueyama”).
Regarding claim 1, Ueyama discloses a sheet feeder comprising: 
a frame (200) ; 
a roller holder (100) including a feed roller (110) for feeding a sheet, the roller holder detachably attachable to the frame; and 
a holder stopper (300) configured to: move between a restricting position (refer to rotated position of 320 in FIG. 9B) and a non-restricting position (300 in FIG. 9B or 8B); in a case where the holder stopper is located at the restricting position, restrict the roller holder from moving from an attached position at which the roller holder is fixed to the 
Regarding claim 2, wherein the frame has an exterior surface (comprised of multiple rib surfaces, refer to FIGS. 5 and 6) constituting a portion of an exterior of the sheet feeder, and wherein the roller holder and the holder stopper constitute a particular portion of the exterior surface of the frame.
Regarding claim 3, wherein the frame includes a rail (broadest reasonable interpretation includes channel formed by 213 and 214, to sandwich boss 144 of 100, refer to FIGS. 7B and 8A/B) extending in a horizontal direction, and 
wherein the rail is shaped in a such a manner to, in a case where the roller holder is located at the attached position, restrict the roller holder from moving in an up-down direction (refer to para. [0063]) orthogonal to the horizontal direction, and in a case where the holder stopper is located at the non-restricting position, allow the roller holder to slide along the rail in a sliding direction corresponding to the horizontal direction.
Regarding claim 4, wherein the roller holder further includes a separation roller (120) disposed downstream from the feed roller in a conveyance direction in which a sheet is conveyed, 
wherein the separation roller is configured to separate a single sheet from one or more sheets fed by the feed roller, wherein the separation roller includes a coupling (112) that is coaxial with a rotation axis of the separation roller, 

wherein the coupling of the shaft is configured to, in a case where the roller holder is located at the attached position, be coupled to the shaft.
Regarding claim 10, wherein, in a case where the roller holder is placed at the frame, the holder stopper is disposed adjacent to the roller holder in the sliding direction of the roller holder, and wherein the holder stopper is configured to slide between the restricting position and the non-restricting position (FIG. 8B) along the sliding direction of the roller holder.
Regarding claim 14, wherein the roller holder and the holder stopper are configured to be separated from each other.
Regarding claim 15, wherein the roller holder is configured to move, independently of the holder stopper, between a restricting position and a non-restricting position.
	Regarding claim 16, an image forming apparatus (FIG. 1) comprising: the sheet feeder according to claim 1; and an image forming unit (4) configured to form an image on a sheet fed from the sheet feeder.
	Regarding claim 17, Ueyama discloses a sheet feeder comprising: 
a frame (200); 
a feed roller (110); 

a holder stopper (300) movable between a restricting position (refer to rotated position of 320 in FIG. 9B)  and a non-restricting position (300 in FIG. 9B or 8B), wherein in a case where the holder stopper is located at the non-restricting position, the roller holder is allowed to move between the attached position and the detachable position while attached to the frame, and in a case where the holder stopper is located at the restricting position, the roller holder is located at the attached position and is not allowed to be detached from the frame.
Allowable Subject Matter
Claims 5-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656